Citation Nr: 0925960	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-22 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for skin disability 
diagnosed as herpes simplex virus 1.

2.  Entitlement to service connection for skin disability, 
claimed as a residual of sun exposure and exposure to 
herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.    

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

Upon a reading of a VA examination report dated in June 2004, 
RO hearing testimony received in April 2006, and a 
supplemental statement of the case issued in September 2006, 
as well as other documents, it is evident that the matters 
adjudicated and developed on appeal include entitlement to 
service connection for skin disability diagnosed as herpes 
simplex 1, and entitlement to service connection for skin 
disability, claimed as due to sun exposure and exposure to 
herbicide agents.  The appeal has therefore been 
recharacterized as reflected on the title page of this 
decision.

The Veteran provided testimony at an RO hearing in April 
2006. 

The issue of entitlement to service connection for skin 
disability, claimed as a residual of sun exposure and 
exposure to herbicide agents, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence indicates that skin disability 
diagnosed as herpes simplex virus 1 began during active 
service.


CONCLUSION OF LAW

Skin disability diagnosed as herpes simplex virus 1 was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the Veteran's claim for entitlement to 
service connection for skin disability diagnosed as herpes 
simplex virus 1.  Therefore, no further notice or development 
is needed with respect to this claim.
 
Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), 
the Court of Appeals for Veterans Claims (Court) stated that 
the requirement that a current disability be present is 
satisfied "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim . . . even though the disability 
resolves prior to the Secretary's adjudication of the 
claim." 

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

A service treatment record dated in March 1967 reveals that 
the Veteran had a small growth on his left upper lip.  He was 
prescribed tetracaine ointment (a local anesthetic) every 
four hours and was requested to return to treatment in three 
days.

At the Veteran's August 1968 service discharge examination, 
clinical evaluation of the head, face, neck, scalp, and skin 
was normal.

At a VA examination in June 2004, the Veteran provided a 
history of occasional vesicles on his lower lip and below.  
He did not recall seeing a military physician when he was in 
Vietnam for this.  He was treating himself with over-the-
counter medication.  He had no complaints of vesicles at the 
VA examination. The examiner opined that the description of 
the Veteran's blisters was consistent with herpes simplex 
virus.  The examiner diagnosed the Veteran as having 
"[p]robable herpes simplex virus 1 infection-started in 
Vietnam-no flare-up or symptoms of this during today's 
examination."

At VA treatment in November 2005 the Veteran complained of a 
reddened raised lesion on the right side of his lower lip.  
He stated that these lesions occurred monthly since he was in 
the service.  He was referred to a staff physician for 
evaluation, who in turn referred him to a dentist, in light 
of concerns that the lesion may have been a neoplasm.  The VA 
dentist diagnosed the Veteran as having a probable herpetic 
lesion at the right corner of the mouth.  By history, the 
dentist noted that the Veteran had begun getting these sores 
since 37 years ago when he was in Vietnam, and had been 
getting them on a regular basis since then. 

In May 2006, the Veteran sought VA treatment for a canker 
sore in his mouth that had lasted for a month.  

The Board finds to be credible the history as related by the 
Veteran of having experienced lesions now diagnosed as herpes 
simplex sores from the time of his service in Vietnam 
forward.  The June 2004 VA examiner apparently also found the 
Veteran credible in this regard, since, based on the history 
provided by the Veteran, and after a review of the claims 
file, he was confident enough to diagnose probable herpes 
simplex virus 1, and to find that this likely began during 
the Veteran's period of service in Vietnam.  The Board 
further finds that a service treatment record for a small 
growth on the left lower lip in March 1967, treated with 
local anesthetic, is sufficiently consistent with the 
Veteran's later complaints of sores in and around his mouth 
that were diagnosed as herpes simplex, so as to constitute 
probative corroborative evidence of in-service incurrence.  
The Board acknowledges that no sores were noted at the 
Veteran's August 1968 VA examination; however, it is evident 
from the June 2004 VA examination report and subsequent VA 
treatment records that the Veteran's outward manifestations 
of underlying herpes simplex virus 1 are intermittent, rather 
than constant, lesions in and around the mouth.

In light of the foregoing, the Board finds that the evidence 
is at least in equipoise as to whether the Veteran's current 
chronic skin disability diagnosed as herpes simplex virus 1 
began during active service.  Accordingly, entitlement to 
service connection for skin disability diagnosed as herpes 
simplex virus 1 is warranted.


ORDER

Entitlement to service connection for skin disability 
diagnosed as herpes simplex virus 1 is granted.


REMAND

The Veteran contends that he has current skin disability 
attributable to sun exposure and exposure to herbicide agents 
during his period of service in Vietnam.  See April 2006 RO 
hearing transcript, pages 5-12.

The claims file contains numerous complaints, clinical 
findings and diagnoses of skin abnormalities, including skin 
eruptions in the neck area over a period of two years (see, 
e.g., record of VA treatment in October 2005), lesions of the 
external ears, left temporal area, and lower legs (see, e.g., 
record of VA treatment in November 2005), actinic keratosis 
(see, e.g., record of VA treatment in May 2006), a lesion on 
the left side of the face (see, e.g., record of VA treatment 
in May 2006), and a rash on the head, temples and ears (see, 
e.g., record of VA treatment in July 2006).  Exposure to 
herbicide agents is legally presumed based on the Veteran's 
period of service in Vietnam.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Further, the Veteran's contention of 
significant exposure to sun during service appears credible 
in light of the nature of the Veteran's duties as a light 
weapons infantryman in Vietnam.  See 38 U.S.C.A. § 1154(a); 
April 2006 RO hearing transcript (Tr.) at pages 6-7.  The 
Board does not have the medical expertise to determine the 
diagnoses of each identified lesion or whether or which of 
these lesions may have been due to sun exposure or exposure 
to herbicide agents during the Veteran's period of service in 
Vietnam.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
However, the Board does note that actinic keratoses are by 
definition caused by excessive exposure to the sun.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 996 (31st ed. 2007).  
In light of the foregoing, and consistent with the request of 
the Veteran's representative in a June 2009 Written Brief 
Presentation, the Board finds that a VA dermatological 
examination would be useful in adjudication of the Veteran's 
claim.  See 38 U.S.C.A. § 5103A(d).  

Additionally, at the April 2006 RO hearing the Veteran 
described additional records of private dermatological 
treatment, which the hearing officer determined might aid to 
substantiate the Veteran's claim.  Tr. at pp. 8-10.  Such 
records would be useful in adjudication of the Veteran's 
claim.  See 38 U.S.C.A. § 5103(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify the 
name and address of all private and VA 
providers of medical treatment for his skin 
disability.  After any required 
authorizations for release of medical 
information are requested and obtained from 
the Veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.  

The records sought should include any 
records of private treatment from the 
Veteran's private dermatologist, Lisa 
Wilson, M.D., that have not been previously 
obtained. 

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA dermatological 
examination for the purpose of determining 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran has current 
skin disability (in addition to herpes 
simplex virus 1) that began during service 
or is related to some incident of service.  

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include records of VA treatment 
for skin eruptions in the neck area over a 
period of two years (see, e.g., record of VA 
treatment in October 2005), lesions of the 
external ears, left temporal area, and lower 
legs (see, e.g., record of VA treatment in 
November 2005), actinic keratosis (see, 
e.g., record of VA treatment in May 2006), a 
lesion on the left side of the face (see, 
e.g., record of VA treatment in May 2006), 
and a rash on the head, temples and ears 
(see, e.g., record of VA treatment in July 
2006).  The examiner should additionally 
review the treatment records from private 
dermatologist Lisa Wilson, M.D.

For each skin condition found, the examiner 
should provide a diagnosis and an opinion as 
to whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the condition began during 
service or is related to some incident of 
service.

The examiner's opinion should include a 
finding as to whether a diagnosis of 
chloracne or other acneform disease 
consistent with chloracne is appropriate for 
any lesion found on examination or described 
in the records of treatment or examination 
in the claims file. 

The examiner should also provide a specific 
finding as to whether it is at least as 
likely as not (whether there is a 50 percent 
or greater probability) that any actinic 
keratoses present, or residuals or cancerous 
manifestations of actinic keratoses, are 
related to sun exposure during the Veteran's 
active service, to include his tour of duty 
in Vietnam.

The examiner is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


